          Case 20-11602-BLS     Doc 13   Filed 06/19/20   Page 1 of 3



DuBois Bryant & Campbell LLP
Attn: Seth Meisel
303 Colorado Street
Suite 2300
Austin, TX 78701

Delaware Secretary of State
Division of Corporations
Franchise Tax
P.O. Box 898
Dover, DE 19903

FastForward Innovations Limited
11 New Street
St. Peter Port
Guernsey
GY1 3EG

Internal Revenue Service
Centralized Insolvency Office
P.O. Box 7346
Philadelphia, PA 19101-7346

Jay Smith
104 Lady Bird Cove
Georgetown, TX 78628

Paul Snow
10906 Opal Trail
Austin, TX 78750

Perkins Coie LLP
1201 Third Avenue
Suite 4800
Seattle, WA 98101

Select Premium
102 North Washington
El Campo, TX 77437

Silicon Valley Bank
504 Lavaca Street
Suite 1100
Austin, TX 78701

Texas Comptroller of Public Accounts
Revenue Accounting Division - Bankruptcy Section
P.O. Box 13528
Capital Station
Austin, TX 78711
          Case 20-11602-BLS   Doc 13   Filed 06/19/20   Page 2 of 3




Texas Workforce Commission
TWC Building - Regulatory Integrity Division
101 East 15th Street
Austin, TX 78778

U.S. REIF EURUS Austin LLC
c/o Intercontinental Real Estate Corp.
1270 Soldierís Field Road
Boston, MA 02135

U.S. Small Business Administration
Little Rock Commercial Loan Servicing Center
2120 Riverfront Drive
Suite 100
Little Rock, AR 72202

Watkins Insurance Group
3834 Spicewood Springs Road, Suite 100
Austin, TX 78701
                                  Case 20-11602-BLS                Doc 13                Filed 06/19/20          Page 3 of 3

 Fill in this information to identify the case and this filing:


              Factom, Inc.
 Debtor Name __________________________________________________________________

 United States Bankruptcy Court for the: ______________________ District of Delaware
                                                                            __________
                                                                               (State)
 Case number (If known):    20-11602 (BLS)
                            _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

              Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

              Schedule H: Codebtors (Official Form 206H)

              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

              Amended Schedule ____


              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

         X                                               Creditor matrix
              Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                    6/19/2020
        Executed on ______________                              /s/ Jay Smith
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                 Jay Smith
                                                                ________________________________________________________________________
                                                                Printed name

                                                                 COO
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
